Appeal by defendant from a judgment of the County Court, Nassau County, rendered February 28, .1958, convicting him of burglary in the third-degree and grand larceny in the second degree, after a jury trial, and sentencing him to serve 5 to 10 years on the burglary count and 2y2 to 5 years on the larceny count, the sentences to run consecutively. Judgment feversed on the law and the facts and a new trial ordered. In our opinion, it was prejudicial error to allow the jury to consider the defendant’s withdrawn plea of guilty (People v. Spitaleri, 9 N Y 2d 168). The repeated references to such plea, which was also mentioned in the court’s charge to the jury, deprived the defendant of a fair trial. We do not pass upon the other alleged errors. -Nolan, P. J., Beldoek, Kleinfeld, Christ and Pette, JJ., concur.